Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image1.png
    161
    309
    media_image1.png
    Greyscale

Depiction of “N-(2,4-dichlorobenzoyloxy) phthalimide” from Page 5 of Farid
Farid et al. (GB 2083832 A) discloses co-initiator compositions for photo-polymerization contain N-oxy- N-heterocyclic compounds having from 5 to 14 nuclear atoms and free of nitro groups as activators and amino-substituted photosensitizers. Preferred activators are N- alkoxypyridinium salts and preferred photosensitizers include amino-substituted 3-ketocoumarins.
Gaudriault et al. (FR 2687680 A1) discloses a process for the attachment of a labelling group onto a peptide, consisting in acylating the alpha amino functional group of the peptide by a labelling reagent containing an activated carboxylic functional group, at a pH of between about 7.5 and 5.5. The carboxylic functional group of the labelling reagent is advantageously activated in the form of an N-

    PNG
    media_image2.png
    141
    330
    media_image2.png
    Greyscale

(Formula (I) of Masuyama)
Masuyama et al. (JP 2018097356 A) discloses a resist composition that makes it possible to produce a resist pattern with excellent line edge roughness, and a method for producing a resist pattern. A resist composition contains a compound represented by formula (I), a resin having an acid-labile group, and an acid generator. [In formula (I), Ris an optionally substituted C1-24 hydrocarbon group, where a methylene group included in the hydrocarbon group may be substituted with an oxygen atom or carbonyl group. Ris a hydrogen atom or a C1-6 alkyl group. Ar is an optionally substituted C6-24 divalent aromatic hydrocarbon group].

    PNG
    media_image3.png
    138
    366
    media_image3.png
    Greyscale

	([0026] of Kanna)
Kanna et al. (JP 2002131898 A) discloses a positive radiation sensitive composition which is improved in application uniformity and stationary wave in lithography using a short-wavelength light source for exposure capable of ultra-

    PNG
    media_image4.png
    625
    895
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    224
    322
    media_image5.png
    Greyscale

([0226] of Pomper)
 Pomper et al. (U.S 2017/0333576 A1) discloses carbamate and beta-amino acid urea-based scaffolds that have high binding affinity to PSMA are disclosed. These scaffolds can be radiolabeled and used for imaging cells and tumors that express PSMA or for cancer radiotherapy. These compounds also can comprise a fluorescent dye and be used for imaging cells and tumors that express PSMA or for photodynamic therapy.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach nor suggest a resist composition comprising a compound having the formula (A) of the instant claim 1. The use of a compound having the exact formula (A) is known, but only in capacities of a reagent in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737          

/PETER L VAJDA/Primary Examiner, Art Unit 1737            
03/07/2022